Fourth Court of Appeals
                               San Antonio, Texas

                                     JUDGMENT
                                   No. 04-18-00618-CV

                                   Denise CORKILL,
                                       Appellant

                                            v.

                         Diane GUEVARA and Alyssa Guevara,
                                    Appellees

                From the 229th Judicial District Court, Duval County, Texas
                                Trial Court No. DC-17-140
                       Honorable Jose Luis Garza, Judge Presiding

         BEFORE JUSTICE ALVAREZ, JUSTICE CHAPA, AND JUSTICE RIOS

     In accordance with this court’s opinion of this date, the trial court’s judgment is
AFFIRMED. It is ORDERED that appellees recover their costs of appeal from appellant.

      SIGNED May 29, 2019.


                                             _____________________________
                                             Irene Rios, Justice